DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/21/2021. 
In the instant Amendment, claims 1 and 8 have been amended. Claims 15-20 have been withdrawn. Claims 2-4 and 9-11 have been cancelled.
Claims 1, 5-8 and 12-14 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/ Argument

           Applicant's arguments with respect to independent claims 1 and 8, filed on 07/21/2021, have been considered and are persuasive. The amendment of claims 1 and 8 by adding limitation with allowable subject matter in claim 4 overcome the claims rejection in previous office action. Claims 1, 5-8 and 12-14 are now allowable.


Allowable Subject Matter
Claims 1, 5-8 and 12-14 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Jang (US 2021/0076062) which discloses decoding image 
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations of  determining a plurality of merge mode with motion vector difference (MMVD) indications of the block unit according to the bitstream, selecting a plurality of MMVD prediction parameters of the block unit based on the plurality of MMVD indications and the selected one of the plurality of candidate groups, each of the plurality of candidate groups includes one or more first MMVD candidate lists, each including a plurality of first MMVD candidate parameters, one or more of the plurality of MMVD prediction parameters are selected from the plurality of first MMVD candidate parameters in the one or more first MMVD candidate lists of the selected one of the plurality of candidate groups, and MMVD prediction parameters other than the one or more of the plurality of MMVD prediction parameters are selected from a plurality of second MMVD candidate parameters in one or more second MMVD candidate lists each of which is different from the one or more first MMVD candidate lists as cited in claims 1 and 8.

Claims 5-7 and 12-14 are allowed because they depend on allowed claims 1 and 8, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Examiner, Art Unit 2486